EXHIBIT 10.2

 

FIRST AMENDMENT TO

 

The EXCO Holdings Inc.

 

2004 LONG-TERM INCENTIVE PLAN

 

The EXCO Holdings Inc. 2004 Long-term Incentive Plan (the “Plan”) is hereby
amended as of November 18, 2004 as follows:

 

1.                                       All capitalized terms used herein but
not defined herein shall have the meaning set forth in the Plan.

 

2.                                       Section 15.7 is hereby amended by
deleting the text in its entirety and substituting in lieu thereof the
following:

 

“15.7      Assignability.  Incentive Stock Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Stock Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Stock Option.  The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 15.7
that is not required for compliance with Section 422 of the Code.

 

Except as otherwise provided herein, Nonqualified Stock Options  and SARs may
not be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution.  The
Committee may, in its discretion, authorize all or a portion of a Nonqualified
Stock Option or SAR to be  granted to a Participant on terms which permit
transfer by such Participant to (i) the spouse (or former spouse), children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, (iii) a
partnership in which a majority of the partnership interests are owned by (1)
the Participant or such Immediate Family Members and/or (2) entities which are
substantially controlled by the Participant or Immediate Family Members, (iv) an
entity exempt from federal income tax pursuant to Section 501(c)(3) of the Code
or any successor provision, or (v) a split interest trust or pooled income fund
described in Section 2522(c)(2) of the Code or any successor provision, provided
that (x) there shall be no consideration for any such transfer, (y) the Award
Agreement pursuant to which such Nonqualified Stock Option or SAR is granted
must be approved by the Committee and must expressly provide for transferability
in a manner consistent with this Section, and (z) subsequent transfers of
transferred Nonqualified Stock Options or SARs shall be prohibited except those
by will or the laws of descent and distribution.

 

Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 8, 9, 11,
13 and 15 hereof the term “Participant” shall be deemed to include the
transferee.  The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable by the transferee only to the extent and
for the periods specified in the Award Agreement.  The Committee and the Company
shall have no obligation to inform any transferee of a Nonqualified Stock Option
or SAR of any expiration, termination, lapse or acceleration of such Stock
Option or SAR.  The Company shall have no obligation to register with any
federal or state securities commission or agency any Common Stock issuable or
issued under a Nonqualified Stock Option or SAR that has been transferred by a
Participant under this Section 15.7.”

 

--------------------------------------------------------------------------------


 

3.                                       Except as expressly amended hereby, the
Plan continues to remain in full force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 18, 2004, by its Chief Executive Officer and Secretary pursuant to
prior action taken by the Board.

 

 

 

EXCO HOLDINGS INC.

 

 

 

 

 

 

 

 

 

By:

/s/ T.W. EUBANK

 

 

 

Name: T.W. Eubank

 

 

Title: President

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

/s/ J. DOUGLAS RAMSEY

 

 

 

--------------------------------------------------------------------------------